PER CURIAM.
We have reviewed the issues the appellant presents on this appeal from convictions for two counts of possession of cocaine with intent to sell and two counts of sale of cocaine as well as the consecutive habitual offender sentences imposed. We find no reversible error but do find error in the costs imposed.
Accordingly, we affirm the convictions and sentences but remand for reimposition of costs in accord with Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
DANAHY, A.C.J., and LAZZARA and WHATLEY, JJ., concur.